





Exhibit 10.2




THIRD AMENDMENT AND CONSENT
THIRD AMENDMENT AND CONSENT, dated as of May 4, 2016 (this “Amendment”), to the
Unsecured Credit Agreement, dated as of November 22, 2013 (as amended, modified,
restated and supplemented from time to time, the “Credit Agreement”), among XL
GROUP PLC, an Irish public limited company (“XL Group”), XLIT LTD., an exempted
company incorporated in the Cayman Islands with limited liability (“XLIT”), X.L.
AMERICA, INC., a Delaware corporation (“XL America”), XL INSURANCE (BERMUDA)
LTD, a Bermuda limited liability company (“XL Insurance (Bermuda)”), XL RE LTD,
a Bermuda limited liability company (“XL Re”), XL RE EUROPE SE (formerly known
as XL RE EUROPE PLC), a European company organized under the laws of Ireland
(“XL Re Europe”), XL INSURANCE COMPANY SE (formerly known as XL INSURANCE
COMPANY PLC), a European company domiciled in the United Kingdom (“XL
Insurance”), XL INSURANCE SWITZERLAND LTD, a company limited by shares organized
under the laws of Switzerland (“XL Switzerland”), and XL LIFE LTD, a Bermuda
company (“XL Life” and together with XL Group, XLIT, XL America, XL Insurance
(Bermuda), XL Re, XL Re Europe, XL Insurance and XL Switzerland, each an
“Account Party” and collectively, the “Account Parties”; XL Group, XLIT, XL
America, XL Insurance (Bermuda), XL Re and XL Life, each a “Guarantor” and
collectively the “Guarantors”; the Account Parties and the Guarantors being
collectively referred to as the “Obligors”), the several lenders from time to
time parties thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”).


W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders agreed to make certain
extensions of credit to the Account Parties;
WHEREAS, XL Group and its Subsidiaries (collectively, the “XL Group of
Companies”) intend to effect a change in the jurisdiction of incorporation of
the parent company of the XL Group of Companies from Ireland to Bermuda in a
series of transactions, which transactions are set forth in Schedule I hereto
(collectively, the “Redomestication Transactions”) pursuant to which (i) XL
Group will become a subsidiary of a newly formed Bermuda limited liability
company (“New XL Group”) and (ii) the shareholders of XL Group will become the
shareholders of New XL Group;
WHEREAS, XL Insurance (Bermuda) and XL Re intend to amalgamate to form a new
amalgamated company (the “Amalgamation”);
WHEREAS, in connection with the Redomestication Transactions and the
Amalgamation, the Account Parties have requested that certain provisions of the
Credit Agreement be amended as set forth herein and that the requisite Lenders
provide the consent as set forth herein; and
WHEREAS, the requisite Lenders are willing to agree to such amendments and
provide such consent on the terms set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Defined Terms; Rules of Construction. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement. The rules of construction set forth in Section 1.02 of the
Credit Agreement shall apply herein.
SECTION 2.Amendments to Credit Agreement.


2.1    References Generally. On and after the Third Amendment Effective Date,
each reference in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder”, “hereby”, “herein”, “hereof” and words of similar import) shall
be deemed to be references to the Credit Agreement as amended hereby.


1

--------------------------------------------------------------------------------





2.2    Amendments to Section 1.01 (Defined Terms) of the Credit Agreement.
(a)    The following defined terms shall be inserted in Section 1.01 of the
Credit Agreement in appropriate alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Catlin Entities” means Catlin Insurance Company (UK) Ltd, a private limited
company domiciled in England & Wales, Catlin Re Switzerland Ltd., a company
limited by shares organized under the laws of Switzerland, and Catlin
Underwriting Agencies Limited, a limited company domiciled in England & Wales.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Joinder Agreement” means a document substantially in the form set out in
Exhibit F (Form of Joinder Agreement).
“New XL Group” has the meaning assigned to such term in Section 10.04(g).
“Resignation Letter” means a letter substantially in the form set out in Exhibit
G (Form of Resignation Letter).
“Third Amendment” means the Third Amendment, dated as of May 4, 2016, to this
Agreement among the Obligors, the Administrative Agent and the Lenders party
thereto.
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment, which date is, for the avoidance of doubt, May 4, 2016.
“Wholly-Owned Subsidiary” or “wholly-owned Subsidiary” of any Person means a
subsidiary of such Person of which securities (except for directors' qualifying
shares and foreign national qualifying shares to the extent required by
applicable law) or other ownership interests representing 100% of the
outstanding ownership interests are, at the time any determination is being
made, owned by such Person or one or more Wholly-Owned Subsidiaries of such
Person or by such Person and one or more Wholly-Owned Subsidiaries of such
Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    The definition of “Account Parties” is hereby amended by inserting “and
any Person that becomes an Account Party pursuant to Section 10.04(g) hereof” at
the end thereof.


2

--------------------------------------------------------------------------------





(c)    The definition of “Defaulting Lender” is hereby amended by inserting
“(including and together with any Bail-In Action)” immediately after “Bankruptcy
Event” at the end thereof.
(d)    The definition of “Guarantors” is hereby amended by inserting “and shall
include any Person that becomes a Guarantor pursuant to Section 10.04(g) hereof”
at the end thereof.
(e)    The definition of “Successor Account Party” is hereby amended by (i)
deleting “(other than an Account Party)” after “any Subsidiary of XL Group” and
inserting such deleted phrase after “any Person”, (ii) inserting “,
amalgamation” after the term “consolidation” each time such term is used, (iii)
immediately after “this Agreement” in clause (ii) of such definition, inserting
“and each other applicable Credit Document (or otherwise confirms that all such
obligations of such Account Party are its obligations) and becomes an Account
Party hereunder and under the other applicable Credit Documents” and (iv)
immediately after “Successor Account Party” in clause (v) of such definition,
inserting “and, in the case of any such opinion, in form and substance otherwise
reasonably acceptable to the Administrative Agent”.
2.3    Amendment to Section 6.01 (Financial Statements and Other Information) of
the Credit Agreement. Section 6.01 of the Credit Agreement is hereby amended by
(i) deleting “and” after “XL Switzerland” and substituting “,” in lieu thereof
and inserting “and each of the Catlin Entities (in the event it has become an
Account Party pursuant to Section 10.04(g) hereof)” in clause (b)(i) immediately
after “XL Life”, and (ii) deleting “and” after “XL Switzerland” and substituting
“,” in lieu thereof and inserting “and each of the Catlin Entities (in the event
it has become an Account Party pursuant to Section 10.04(g) hereof)” in clause
(c)(ii) immediately after “XL Life”.
2.4    Amendment to Section 6.03 (Preservation of Existence and Franchises) of
the Credit Agreement. Section 6.03 of the Credit Agreement is hereby amended by
(i) replacing the phrase “merger or consolidation” with “merger, consolidation
or amalgamation” and (ii) inserting “Section 7.02(d) (solely with respect to
Dispositions (i) by Account Parties that are not Guarantors, (ii) by any
Guarantor to any other Guarantor or (iii) by any Significant Subsidiary that is
not an Obligor to any Account Party or other Wholly-Owned Subsidiary of XL
Group) and the subsequent dissolution or liquidation of such Person making such
Disposition or” before “Section 7.02(e)”.
2.5    Amendment to Section 7.01 (Mergers) of the Credit Agreement. Section 7.01
of the Credit Agreement is hereby amended by (i) inserting “, amalgamate” before
the phrase “or consolidate” each time such phrase is used, (ii) inserting “,
amalgamation” before the phrase “or consolidation” each time such phrase is
used, (iii) inserting “, amalgamates” before the phrase “or consolidates” each
time such phrase is used and (iv) inserting the phrase “to Bermuda, the Cayman
Islands, Ireland, Switzerland, the United States or the United Kingdom” after
the phrase “jurisdiction of incorporation of such Account Party” in clause (c)
thereof.
2.6    Amendment to Section 7.03(j) (Liens) of the Credit Agreement. Section
7.03(j) of the Credit Agreement is hereby amended by (i) inserting “or
amalgamated” after the term “consolidated” and (ii) inserting “, amalgamation”
after the term “consolidation”.
2.7    Amendment to Section 7.08 (Financing Strength Ratings) of the Credit
Agreement. Section 7.08 of the Credit Agreement is hereby amended by (i)
replacing the term “merger” with the phrase “merger, consolidation or
amalgamation”, (ii) inserting the phrase “including, for the avoidance of doubt,
any Person surviving an amalgamation” after the phrase “surviving corporation”
and (iii) inserting the following parenthetical at the end thereof “(it being
understood, for the avoidance of doubt, that this Section 7.08 shall not be
construed in a manner that would require any entity referenced in this Section
7.08 to maintain its existence in order to comply with this Section unless it is
required to maintain its existence pursuant to Section 6.03; provided further
that in the event of any merger, consolidation or amalgamation of such entity,
the requirements of clause (i) above shall have been satisfied)”.
2.8    Amendment to Section 8.01(l) (Events of Default) of the Credit Agreement.
Section 8.01(l) of the Credit Agreement is hereby amended by inserting the
following parenthetical at the end thereof “(it being understood, for the
avoidance of doubt, that a Default or an Event of Default under this Section
8.01(l) shall not occur solely as a result of any entity referenced in this
Section 8.01(l) ceasing to maintain its existence in a transaction otherwise
permitted under this Agreement)”.
2.9    Amendment to Section 8.01(m) (Events of Default) of the Credit Agreement.
Section 8.01(m) of the Credit Agreement is hereby amended by inserting “the
resignation of a Guarantor pursuant to Section 10.04(h), a liquidation or
dissolution of a Guarantor permitted pursuant to Section 6.03 or” immediately
before “a Disposition”.


3

--------------------------------------------------------------------------------





2.10    Amendment to Section 10.02(b)(v) (Amendments) of the Credit Agreement.
Section 10.02(b)(v) of the Credit Agreement is hereby amended by inserting “the
resignation of a Guarantor pursuant to Section 10.04(h), a liquidation or
dissolution of a Guarantor permitted pursuant to Section 6.03 or” immediately
before “a Disposition”.
2.11    Amendment to Section 10.04(f) (Assignments by Account Parties) of the
Credit Agreement. Section 10.04(f) of the Credit Agreement is hereby amended by
inserting “(with such changes mutually agreed upon by the parties thereto in
order to assign all other rights, obligations, duties and liabilities of such
Account Party under this Agreement)” immediately after “Exhibit B hereto”.
2.12    Amendment to Section 10.04 (Successors and Assigns) of the Credit
Agreement. Section 10.04 of the Credit Agreement is hereby further amended by
adding the following new paragraphs at the end thereof:
“(g)    Additional Account Parties and/or Guarantors. Subject to compliance with
the requirements below, XL Group may request that XL Group Ltd, a Bermuda
exempted company (“New XL Group”), and any Catlin Entity become an additional
Account Party and/or Guarantor and that any other Wholly-Owned Subsidiary of XL
Group become a Guarantor. New XL Group or such Catlin Entity, as applicable,
shall become an additional Account Party and/or Guarantor, and such other
Wholly-Owned Subsidiary shall become a Guarantor, provided that, in each case,
(i) such Person is a corporation, partnership, limited liability company or
similar entity organized or existing under the laws of the jurisdiction of
organization of Bermuda, the Cayman Islands, Ireland, Switzerland, the United
States or the United Kingdom, (ii) such Person delivers to the Administrative
Agent a duly completed and executed Joinder Agreement, (iii) except in the case
of New XL Group, immediately after such transaction, no Default or Event of
Default exists, (iv) each Guarantor shall have confirmed that its Guarantee
shall apply to such Person’s obligations under this Agreement, (v) such Person
shall have delivered to the Administrative Agent (A) a certificate of a
Responsible Officer in form and substance satisfactory to the Administrative
Agent stating that the Joinder Agreement has been duly authorized, executed and
delivered and is a legal, valid and binding agreement enforceable against such
Person, and certifying to and attaching copies of its certificate of
incorporation, by-laws or other equivalent organizational documents and
resolutions relating to the entry into the Joinder Agreement and (B) an opinion
of counsel in form and substance reasonably satisfactory to the Administrative
Agent, (vi) the Administrative Agent shall have received such other
documentation and/or certificates (including, without limitation, certificates
of existence and/or good standing certificates in the case of any such Person
organized under the laws of the United States or any States thereof (or any
other jurisdiction where the concept of “good standing” is applicable)) as the
Administrative Agent may reasonably request, (vii) prior to the date designated
for the joinder of any such Person as an Account Party, the Administrative Agent
shall not have received notice from any Lender that the issuance of a Letter of
Credit for the account of, or other extension of credit to, such Person, shall
contravene any law or regulation applicable to such Lender and (viii) each
Lender and Issuing Lender and the Administrative Agent shall have received, at
least 5 Business Days prior to such Person becoming an Account Party and/or
Guarantor, as applicable, all documentation and other information about such
Person as shall have been reasonably requested in writing by such Lender,
Issuing Lender or the Administrative Agent for purposes of complying with all
necessary “know your customer” or other similar checks under all applicable
Laws, including anti-money laundering rules and regulations and the USA Patriot
Act, prior to delivery of the Joinder Agreement.
(h)    Resignation of an Account Party and/or Guarantor. XL Group may request
(so long as (x) no Default is then in existence or would result therefrom and
(y) all amounts then due and payable by any such Account Party and/or Guarantor
under this Agreement and the other Credit Documents (and any Loans made to any
such Account Party that are then outstanding and all accrued interest thereon)
shall have been paid in full) that an Account Party and/or Guarantor cease to be
an Account Party and/or Guarantor, as applicable (in the case of any Guarantor,
solely in connection with a dissolution or liquidation thereof permitted
pursuant to Section 6.03), by delivering to the Administrative Agent a
Resignation Letter. Any Resignation Letter delivered in accordance with this
Section 10.04(h) shall be effective upon receipt thereof by the Administrative
Agent, which shall promptly notify the Lenders thereof. Notwithstanding the
foregoing, (x) the delivery of a Resignation Letter with respect to any Account
Party and/or Guarantor shall not terminate (i) any obligation of such Account
Party and/or Guarantor that remains unpaid at the time of such delivery, (ii)
the obligations of any other Guarantor under Section 3 with respect to any such
unpaid obligations or (iii) the obligations of such Account Party in its
capacity as a Guarantor, if applicable, except to the extent expressly permitted
pursuant to the first sentence of this Clause (h) and (y) any such Account Party
shall remain a party hereto and to any other Credit Document to which such
Account Party is a party prior to the delivery of such Resignation Letter and
shall continue to have all the rights and obligations of an Account Party under
this Agreement and any other such Credit Document with respect to any Letters of
Credit issued on behalf of such Account Party prior to delivery of such
Resignation Letter (until such time as such Letters of Credit issued for its
account have been (i) terminated or expired or (ii) dealt with in any other
manner reasonably satisfactory to the Administrative Agent and each Issuing
Lender with respect thereto) but shall not be permitted to request the issuance,
amendment or renewal of any additional Letters of Credit.”


4

--------------------------------------------------------------------------------





2.13    Amendment to Article X (Miscellaneous) of the Credit Agreement. Article
X of the Credit Agreement is hereby further amended by adding the following new
paragraph at the end thereof:
“Section 10.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
2.14    Amendments to Exhibits to the Credit Agreement. The exhibits to the
Credit Agreement are hereby amended by inserting Exhibit A and Exhibit B
attached hereto as Exhibit F and Exhibit G to the Credit Agreement,
respectively.
SECTION 3.Consent. For the avoidance of doubt, notwithstanding the amendments to
the Credit Agreement made pursuant to this Amendment, the requisite Lenders
hereby expressly consent to the following transactions:
(a)the Redomestication Transactions; provided that (i) no Default is then in
existence or would result therefrom (after taking into account the consents and
amendments set forth herein), (ii) New XL Group shall have (A) become an Account
Party and Guarantor under the Credit Agreement by satisfaction of the
requirements under Section 10.04(g) of the Credit Agreement and (B) assumed all
of the rights and obligations of XL Group under the Credit Documents pursuant to
Section 10.04(f) of the Credit Agreement, in each case, substantially
contemporaneously with the consummation of the Redomestication Transactions and
(iii) there shall be no outstanding Letters of Credit issued on behalf of XL
Group. Following the consummation of the Redomestication Transactions, the
joinder of New XL Group as an Account Party and Guarantor and the assumption by
New XL Group of all of the rights and obligations of XL Group under the Credit
Documents, New XL Group shall be treated as a permitted successor to XL Group
and all references to XL Group in the Credit Agreement and each other Credit
Document shall be deemed to be a reference to New XL Group (including, without
limitation, such references to XL Group in Section 2.05(j), Section 2.06(b),
Section 2.14, Section 2.17, Section 2.19, Section 2.21, Section 6.01 (it being
understood that any requirements therein to deliver financial statements for New
XL Group with comparative figures for prior periods shall be satisfied by
delivering such figures with respect to XL Group plc, where applicable) and
Section 10.03 of the Credit Agreement);
(b)the liquidation of XL Group; provided that the proviso to the preceding
clause (a) shall have been satisfied and substantially all of the assets of XL
Group shall have been transferred to New XL Group;
(c)the liquidation of XL Company Switzerland LLC, a direct Wholly-Owned
subsidiary of XLIT; provided that any material assets of XL Company Switzerland
LLC shall have been transferred to a Wholly-Owned Subsidiary of XL Group; and
(d)the amalgamation of XL Insurance (Bermuda) and XL Re into a newly amalgamated
company incorporated under the laws of Bermuda and to be called XL Bermuda Ltd;
provided that XL Bermuda Ltd shall become (x) a Successor Account Party under
the Credit Agreement with respect to each of XL Insurance (Bermuda) and XL Re by
satisfaction of the requirements under such definition (as amended by this
Amendment) (it being understood and agreed that the requirements of clause (vi)
of such definition shall be deemed satisfied as of the Third Amendment Effective
Date and the requirements of clause (iii) of such definition shall be deemed
satisfied so long as no Event of Default described in clause (a), (b) (with
respect to interest and fees), (d) (solely to the extent resulting from a
failure to comply with Section 7.05 or 7.06 of the Credit Agreement), (g) or (h)
of the definition thereof shall have occurred and be continuing) and (y) a
Guarantor, in each


5

--------------------------------------------------------------------------------





case substantially contemporaneously with such amalgamation. Following such
amalgamation, XL Bermuda Ltd shall be treated as a permitted successor to XL
Insurance (Bermuda) and XL Re and all references to XL Insurance (Bermuda) and
XL Re in the Credit Agreement and each other Credit Document shall be deemed to
be a reference to XL Bermuda Ltd.
The Lenders hereby authorize the Administrative Agent to execute and deliver all
agreements, instruments and documents, and take all other actions, necessary or
desirable, or reasonably requested by an Account Party and reasonably acceptable
to the Administrative Agent, to further the purposes and intent of the
amendments and consents set forth herein, including without limitation,
execution and delivery of any Joinder Agreement pursuant to the terms hereof
(with such changes mutually agreed upon by the parties thereto in order to
correct, amend or cure any ambiguity, inconsistency, defect or ministerial
matter or correct any typographical error or other manifest error) and the
release of XL Group from its obligations under the Credit Documents in
connection with the liquidation thereof pursuant to the terms of this Amendment.


Nothing in this Section 3 shall be construed to require, or to establish any
course of conduct with respect to noticing, requesting or obtaining, the consent
of any Lender or Issuing Lender or the Administrative Agent to any future
transaction that is similar to any of the transactions referenced in this
Section 3.
SECTION 4.Conditions to Effectiveness. This Amendment and the provisions hereof
(other than the Specified Provisions) shall become effective on the date (the
“Third Amendment Effective Date”) on which:
(a)    Amendment. The Administrative Agent shall have received a counterpart of
this Amendment, in each case executed and delivered by a duly authorized officer
of each of the Obligors, the Administrative Agent and Lenders constituting the
Required Lenders.
(b)    Payment of Fees, Expenses. XL Group shall have paid all fees and expenses
as required pursuant to Section 6 of this Amendment or otherwise in connection
with this Amendment to the extent invoiced at least one Business Day prior to
the Third Amendment Effective Date.
(c)    Representations and Warranties. The representations and warranties set
forth in Section 7 of this Amendment shall be true and correct.
(d)    No Defaults. No Default or Event of Default shall have occurred and be
continuing on the Third Amendment Effective Date, after giving effect to this
Amendment.
SECTION 5.Conditions to Effectiveness of the Specified Provisions. Section 2.10,
Section 2.12 with respect to the resignation of Guarantors and Section 3(b) of
this Amendment (together, the “Specified Provisions”) shall become effective on
the date on which:
(a)    Third Amendment Effective Date. The Third Amendment Effective Date shall
have occurred.
(b)    Amendment. The Administrative Agent shall have received a counterpart of
this Amendment from all Lenders.
SECTION 6.Payment of Fees and Expenses. The Obligors agree to pay or reimburse
the Administrative Agent for all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby,
including, without limitation, the documented reasonable fees, charges and
disbursements of counsel to the Administrative Agent.
SECTION 7.Representations and Warranties. The Obligors hereby represent and
warrant that (a) each of the representations and warranties set forth in Article
IV of the Credit Agreement and in the other Credit Documents shall be, both
immediately before and after giving effect to this Amendment, true and correct
in all material respects as if made on and as of the Third Amendment Effective
Date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), (b) both immediately
before and after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing and (c) this Amendment has been duly
executed and delivered by each Obligor and constitutes a legal, valid and
binding obligation of such Obligor, enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by (x)
bankruptcy, insolvency, reorganization, moratorium, examination or similar laws
of general applicability affecting the enforcement of creditors’ rights and (y)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


6

--------------------------------------------------------------------------------





SECTION 8.GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF PROCESS.
THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.01 OF THE CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT SHALL EFFECT
THE RIGHT OF ANY PARTY TO THIS AMENDMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
SECTION 9.Amendments; Execution in Counterparts. (a) This Amendment shall not
constitute an amendment of any other provision of the Credit Agreement or any
other Credit Document not referred to herein and shall not be construed as a
waiver or consent to any further or future action on the part of the Obligors
that would require a waiver or consent of the Lenders or the Administrative
Agent. Except as expressly amended hereby, the provisions of the Credit
Agreement and each of the other Credit Documents are and shall remain in full
force and effect and each of the Obligors agrees, with respect to each Credit
Document to which it is a party, that all of its obligations, liabilities and
indebtedness under such Credit Document, as amended hereby, including
guarantees, shall remain in full force and effect. This Amendment shall
constitute a Credit Document for the purposes of the Credit Agreement and the
other Credit Documents. This Amendment may not be amended, nor may any provision
hereof be waived, amended or modified except in writing signed by the Obligors,
the Administrative Agent and the requisite Lenders pursuant to Section 10.02(b)
of the Credit Agreement (assuming this Amendment were the Credit Agreement) and
such Section 10.02(b) shall apply to this Amendment mutatis mutandis on such
basis.
(b)    This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Amendment.
(c)    Each party hereto acknowledges and agrees that its execution and delivery
of a counterpart of a signature page to this Amendment to the Administrative
Agent is irrevocable and binding on such party and its respective successors and
assigns even if such signature page is submitted prior to the effectiveness of
any amendment contained herein.
SECTION 10.Integration. This Amendment and the other Credit Documents constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.
SECTION 11.Severability. To the fullest extent permitted by law, any provision
of this Amendment held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.


[Signature Pages Follow]








7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.
XL GROUP PLC,
as an Account Party and a Guarantor
    


By /s Stephen Robb    
Name: Stephen Robb
Title: Group Controller and Chief Accounting Officer


    


U.S. Federal Tax Identification No.: 98-0665416




XLIT LTD.,
as an Account Party and a Guarantor




By /s Stephen Robb    
Name: Stephen Robb
Title: Group Controller and Chief Accounting Officer


    
U.S. Federal Tax Identification No.: 98-0191089




X.L. AMERICA, INC.,
as an Account Party and a Guarantor




By /s/ Toni Ann Perkins    
Name: Toni Ann Perkins
Title: Assistant Secretary


U.S. Federal Tax Identification No.: 06-1516268




    
XL INSURANCE (BERMUDA) LTD,
as an Account Party and a Guarantor




By /s/ Stanley Lee    
Name: Stanley Lee
Title: Director


U.S. Federal Tax Identification No.: 98-0354869




XL RE LTD,
as an Account Party and a Guarantor




By /s/ Mark Twite    
Name: Mark Twite
Title: Director






--------------------------------------------------------------------------------





U.S. Federal Tax Identification No.: 98-0351953




XL RE EUROPE SE,
as an Account Party




By /s/ Alexandre Barrage    
Name: Alexandre Barrage
Title: CFO


U.S. Federal Tax Identification No.: 30-0479679




XL INSURANCE COMPANY SE,
as an Account Party




By /s/ Marie Rees    
Name: Marie Rees
Title: Company Secretary


U.S. Federal Tax Identification No.: 30-0479685




XL INSURANCE SWITZERLAND LTD,
as an Account Party




By /s/ Esther Kramer-Graf    
Name: Esther Kramer-Graf
Title: Director


By /s/ Benno Schaffhauser    
Name: Benno Schaffhauser
Title: CFO


U.S. Federal Tax Identification No.: 30-0479676








--------------------------------------------------------------------------------





XL LIFE LTD,
as an Account Party and a Guarantor




By /s/ Mark Twite    
Name: Mark Twite
Title: Director


U.S. Federal Tax Identification No.: 98-0228561




--------------------------------------------------------------------------------











JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent




By /s/ James Mintzer    
Name: James Mintzer
Title: Vice President








--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH






By /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President




By /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director








--------------------------------------------------------------------------------







The Royal Bank of Scotland, plc, as Lender






By /s/ Joseph A. Conte    
Name: Joseph A. Conte
Title: Vice President








--------------------------------------------------------------------------------







Barclays Bank PLC,
As Lender






By /s/ Christopher M. Aitkin    
Name: Christopher M. Aitkin
Title: Assistant Vice President








--------------------------------------------------------------------------------







CREDIT AGRICOLE CORPORATE & INVESTMENT BANK






By /s/ Jorge Fries    
Name: Jorge Fries
Title: Managing Director




By /s/ Gordon Yip    
Name: Gordon Yip
Title: Director








--------------------------------------------------------------------------------







GOLDMAN SACHS BANK USA






By /s/ Jerry Li    
Name: Jerry Li
Title: Authorized Signatory








--------------------------------------------------------------------------------







HSBC Bank USA, National Association






By /s/ Richard Herder    
Name: Richard Herder
Title: Managing Director, Head of North America Insurance Coverage










--------------------------------------------------------------------------------







ING Bank N.V., London Branch






By /s/ M. Gruen    
Name: M. Gruen
Title: Director


By /s/ M. Sharman    
Name: M. Sharman
Title: Managing Director








--------------------------------------------------------------------------------







LLOYDS BANK PLC,






By /s/ Erin Doherty    
Name: Erin Doherty
Title:    Assistant Vice President
Transaction Execution
Category A
D006


By /s/ Daven Popat    
Name: Daven Popat
Title:    Senior Vice President
Transaction Execution
Category A
P003










--------------------------------------------------------------------------------







THE BANK OF NEW YORK MELLON






By /s/ Michael Pensari    
Name: Michael Pensari
Title: Managing Director












--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD






By /s/ Suzanne Ley    
Name: Suzanne Ley
Title: Vice President












--------------------------------------------------------------------------------





BNP Paribas






By /s/ Nair Raghu    
Name: Nair Raghu
Title: Vice President


By /s/ Riad Jafarov    
Name: Riad Jafarov
Title: Vice President








--------------------------------------------------------------------------------







COMMERZBANK AG, NEW YORK BRANCH






By /s/ Barry S. Feigenbaum    
Name: Barry S. Feigenbaum
Title: Managing Director


By /s/ Christoph Zimmermann    
Name: Christoph Zimmermann
Title: Vice President










--------------------------------------------------------------------------------







Morgan Stanley Bank, N.A.






By /s/ Harry Comninellis    
Name: Harry Comninellis
Title: Authorized Signatory












--------------------------------------------------------------------------------





Wells Fargo Bank, National Association






By /s/ William R. Goley    
Name: William R. Goley
Title: Director








--------------------------------------------------------------------------------





SCHEDULE I




REDOMESTICATION TRANSACTIONS


1. XL Group Ltd (formerly known as Coral Reef Limited), a Bermuda exempted
company (“New XL Group”), as a subsidiary of XL Group plc, an Irish public
limited company (“XL Group”), will acquire shares of XL Group.


2. XL Group will effect a reduction of its capital under the Irish Companies Act
2014 in order to effect the cancellation of XL Group ordinary shares in
connection with a scheme of arrangement under the Irish Companies Act 2014.


3. All of the existing ordinary shares of XL Group will be cancelled, other than
the XL Group ordinary shares held by New XL Group and, if applicable, its
nominees.


4. XL Group will issue shares to New XL Group equal to the number of shares
cancelled pursuant to (3) above using the reserve created by the cancellation of
the XL Group ordinary shares.


5. In return for such issuance of XL Group ordinary shares to New XL Group, New
XL Group will issue common shares of New XL Group (“New XL Group common shares”)
to existing XL Group shareholders whose shares were cancelled pursuant to (3)
above. Each shareholder of XL Group will receive one New XL Group common share
for each XL Group ordinary share owned by such shareholder, except New XL Group
and, if applicable, its nominees who will retain their initial shares in XL
Group.


6. As a result of the foregoing transactions, the holders of XL Group ordinary
shares will become holders of New XL Group common shares, and New XL Group and,
if applicable, its nominees will own all of the outstanding XL Group ordinary
shares. The members of the Board of Directors of XL Group then in office will
become the members of the Board of Directors of New XL Group. Shareholders of XL
Group will continue to own an interest in the ultimate parent holding company of
the XL group of companies, which will conduct immediately after the consummation
of the foregoing transactions the same business operations through its
subsidiaries as conducted by XL Group through its subsidiaries immediately
before the consummation of such transactions.










--------------------------------------------------------------------------------





EXHIBIT A
TO THIRD AMENDMENT AND CONSENT
EXHIBIT F
JOINDER AGREEMENT
JOINDER AGREEMENT dated as of [ ], between [        ] (the “New Obligor”), each
Guarantor and [JPMORGAN CHASE BANK, N.A.], as Administrative Agent, (the
“Joinder Agreement”).
WHEREAS, [XL GROUP PLC, an Irish public limited company (“XL Group”)]1, XLIT
LTD., an exempted company incorporated in the Cayman Islands with limited
liability (“XLIT”), X.L. AMERICA, INC., a Delaware corporation (“XL America”),
[XL INSURANCE (BERMUDA) LTD, a Bermuda limited liability company (“XL Insurance
(Bermuda)”)], [XL RE LTD, a Bermuda limited liability company (“XL Re”)], XL RE
EUROPE SE (formerly known as XL RE EUROPE PLC), a European company organized
under the laws of Ireland (“XL Re Europe”), XL INSURANCE COMPANY SE (formerly
known as XL INSURANCE COMPANY PLC), a European company domiciled in the United
Kingdom (“XL Insurance”), XL INSURANCE SWITZERLAND LTD, a company limited by
shares organized under the laws of Switzerland (“XL Switzerland”), and XL LIFE
LTD, a Bermuda company (“XL Life” and together with XL Group, XLIT, XL America,
XL Insurance (Bermuda), XL Re, XL Re Europe, XL Insurance and XL Switzerland,
each an “Account Party” and collectively, the “Account Parties”; XL Group, XLIT,
XL America, XL Insurance (Bermuda), XL Re and XL Life, each a “Guarantor” and
collectively the “Guarantors”), the several lenders from time to time parties
thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”) are party to that certain Unsecured Credit
Agreement, dated as of November 22, 2013 (as amended, modified, restated and
supplemented from time to time, the “Credit Agreement”; capitalized terms used
but not otherwise defined herein having the meanings assigned to such terms in
the Credit Agreement);2
WHEREAS, pursuant to Section 10.04(g) of the Credit Agreement, the New Obligor
desires to become a party to the Credit Agreement as [an Account Party and/or
Guarantor] thereunder.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.
The New Obligor hereby becomes a party to the Credit Agreement as an [Account
Party]/[Guarantor] thereunder with the same force and effect as if originally
named

 
 
 
 
 
 
 
 
 
 
1


To be replaced by New XL Group following consummation of the Redomestication
Transactions.
 
 
 
 
 
2


To be updated to conform to the parties at the time of the Joinder Agreement.







--------------------------------------------------------------------------------





therein as an [Account Party]/[Guarantor] and, without limiting the generality
of the foregoing, hereby agrees to be bound by the terms of the Credit Agreement
as an [Account Party]/[Guarantor] pursuant to [Section 10.04(g) (Additional
Account Parties and/or Guarantors) of the Credit Agreement], and hereby
expressly assumes all rights, obligations and liabilities of an [Account
Party]/[Guarantor] thereunder.
2.
The New Obligor is a company duly [incorporated] under the laws of [name of
relevant jurisdiction] and is a wholly-owned Subsidiary of [XL Group]3.



3.
[The New Obligor hereby confirms that the obligations, duties and liabilities of
XL (Insurance) Bermuda Ltd and XL Re Ltd under the Credit Agreement and the
other Credit Documents are its obligations, duties and liabilities, as
applicable (and, for the avoidance of doubt and without limiting the effect of
Bermuda law, to the extent any such obligations, duties and liabilities are not
New Obligor’s obligations, duties and liabilities by operation of law, New
Obligor hereby expressly assumes such obligations, duties and liabilities), in
each case, to the same extent as if New Obligor had been an original signatory
to each such Credit Document and each reference therein to either XL (Insurance)
Bermuda Ltd and XL Re Ltd had been a reference to New Obligor. New Obligor
hereby further confirms that all such obligations, duties and liabilities remain
in full force and effect and all of the Liens and security interests created and
arising under such Credit Documents with respect to XL (Insurance) Bermuda Ltd
and XL Re Ltd shall remain in full force and effect with respect to New Obligor
on a continuous basis]4.



4.
[Guarantee5. The New Obligor hereby, jointly and severally with the other
Guarantors, irrevocably guarantees to each Lender and the Administrative Agent
and their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest on the Loans made by the Lenders to each of the Account Parties and
Reimbursement Obligations and interest thereon of each Specified Account Party
(other than such New Obligor in its capacity as an Account Party under the
Credit Agreement) and all other amounts from time to time owing to the Lenders
or the Administrative Agent by such Account Parties under the Credit Agreement
or any other Credit Document, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The New Obligor hereby, jointly and severally with the other
Guarantors, further agrees that if any Account Party (other than such New
Obligor in its capacity as an Account Party under the Credit Agreement) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the New Obligor will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal. This is a guarantee of payment and not collection. Each of the other
Guarantors hereby confirms, for the benefit of the Lenders and the
Administrative Agent, that (i) its obligations as a Guarantor are not discharged
or otherwise affected by the provisions of this Joinder Agreement and shall
accordingly continue in full force and effect, and that (ii) its Guarantee shall
apply to such New Obligor’s obligations under the Credit Documents.]

 
 
 
 
 
3


To be replaced by New XL Group following consummation of the Redomestication
Transactions.
 
 
 
 
 
4


To be included in the Joinder of XL Bermuda Ltd.
 
 
 
 
 
5


Insert for any new Guarantor.







--------------------------------------------------------------------------------





5.
The New Obligor represents and warrants that each of the representations and
warranties set forth in Article IV of the Credit Agreement and each other Credit
Document and applicable to the New Obligor is true and correct in all material
respects on and as of the date of this Joinder Agreement, except to the extent
that any such representation and warranty is expressly stated to have been made
as of a specific date, in which case such representation and warranty is true
and correct in all material respects as of such specific date. The New Obligor
represents and warrants that this Joinder Agreement has been duly executed and
delivered by the New Obligor and constitutes a legal, valid and binding
obligation of the New Obligor, enforceable against the New Obligor in accordance
with its terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium, examination or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

6.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

7.
SECTIONS 10.09 AND 10.10 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE CREDIT
AGREEMENT.

8.
This Joinder Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Joinder
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Joinder Agreement.

9.
To the fullest extent permitted by law, any provision of this Joinder Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date above first
written.


[XL Group PLC]
By:


[New Obligor]
By:


[Existing Guarantors]


[Administrative Agent]








--------------------------------------------------------------------------------





EXHIBIT B
TO THIRD AMENDMENT AND CONSENT
EXHIBIT G
RESIGNATION LETTER


To:     JPMORGAN CHASE BANK, N.A., as Administrative Agent under the Credit
Agreement (defined below)
From:    [Resigning Obligor] and XL Group PLC
Dated:    
Dear Sirs:
1.    Reference is made to the Unsecured Credit Agreement, dated as of November
22, 2013 (as amended, modified, restated and supplemented from time to time, the
“Credit Agreement”; capitalized terms used but not otherwise defined herein
having the meanings assigned to such terms in the Credit Agreement) among [XL
GROUP PLC, an Irish public limited company (“XL Group”)]6, XLIT LTD., an
exempted company incorporated in the Cayman Islands with limited liability
(“XLIT”), X.L. AMERICA, INC., a Delaware corporation (“XL America”), XL
INSURANCE (BERMUDA) LTD, a Bermuda limited liability company (“XL Insurance
(Bermuda)”), XL RE LTD, a Bermuda limited liability company (“XL Re”), XL RE
EUROPE SE (formerly known as XL RE EUROPE PLC), a European company organized
under the laws of Ireland (“XL Re Europe”), XL INSURANCE COMPANY SE (formerly
known as XL INSURANCE COMPANY PLC), a European company domiciled in the United
Kingdom (“XL Insurance”), XL INSURANCE SWITZERLAND LTD, a company limited by
shares organized under the laws of Switzerland (“XL Switzerland”), and XL LIFE
LTD, a Bermuda company (“XL Life” and together with XL Group, XLIT, XL America,
XL Insurance (Bermuda), XL Re, XL Re Europe, XL Insurance and XL Switzerland,
each an “Account Party” and collectively, the “Account Parties”; XL Group, XLIT,
XL America, XL Insurance (Bermuda), XL Re and XL Life, each a “Guarantor” and
collectively the “Guarantors”), the several lenders from time to time parties
thereto (the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent
(the “Administrative Agent”).7
2.
This letter is a Resignation Letter under the Credit Agreement.

 
 
 
 
 
6


To be replaced by New XL Group following consummation of the Redomestication
Transactions.
 
 
 
 
 
7


To be updated to conform to the parties at the time of the Joinder Agreement.
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





3.
Pursuant to Section 10.04(h) (Resignation of an Account Party and/or Guarantor),
we request that [resigning Obligor] be released from its obligations as an
Account Party and/or Guarantor under the Credit Agreement (in the case of
[resigning Obligor’s] obligations as a Guarantor, solely in connection with a
dissolution or liquidation thereof permitted pursuant to Section 6.03).

4.
[We confirm that (A) no Default is continuing or would result from the
effectiveness of this Resignation Letter and (B) all amounts then due and
payable by [resigning Obligor] under the Credit Agreement and the other Credit
Documents (and any Loans made to any such Account Party and all accrued interest
thereon) shall have been paid in full, (C) the delivery of this Resignation
Letter shall not terminate (i) any obligation of [resigning Obligor] that
remains unpaid at the time of such delivery, (ii) the obligations of any other
Guarantor under Section 3 with respect to any such unpaid obligations [or (iii)
the obligations of [resigning Obligor] in its capacity as a Guarantor, except to
the extent expressly permitted pursuant to the first sentence of Section
10.04(h) of the Credit Agreement], (D) [resigning Obligor] in its capacity as an
Account Party shall remain a party to the Credit Agreement and to any other
Credit Document to which [resigning Obligor] is a party in its capacity as an
Account Party prior to the delivery hereof and shall continue to have all the
rights and obligations of an Account Party under the Credit Agreement and any
other such Credit Document with respect to any Letters of Credit issued on
behalf of [resigning Obligor] in its capacity as an Account Party prior to
delivery hereof (until such time as such Letters of Credit issued for its
account have been (i) terminated or expired or (ii) dealt with in any other
manner reasonably satisfactory to the Administrative Agent and each Issuing
Lender with respect thereto) but shall not be permitted to request the issuance,
amendment or renewal of any additional Letters of Credit. Notwithstanding the
foregoing, this Resignation Letter shall not affect any obligation which by the
terms of the Credit Agreement survives the termination thereof.]

5.
THIS RESIGNATION LETTER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, each of the undersigned has caused this Resignation Letter
to be duly executed and delivered by its duly authorized officer as of the date
above first written.


[XL Group PLC]
By:


[Resigning Obligor]
By:




